 1   Laura E. Krank
     Attorney at Law: 220208
 2   Law Offices of Rohlfing & Kalagian, LLP
     211 East Ocean Boulevard, Suite 420
 3   Long Beach, CA 90802
     Tel.: (562) 437-7006
 4   Fax: (562) 432-2935
     E-mail: rohlfing.kalagian@rksslaw.com
 5
     Attorneys for Plaintiff
 6   Alicia Madrigal
 7
                          UNITED STATES DISTRICT COURT
 8
                         EASTERN DISTRICT OF CALIFORNIA
 9
10
     ALICIA MADRIGAL,                          )   Case No.: 1:18-cv-00423-EPG (SS)
11                                             )
                  Plaintiff,                   )   STIPULATION AND PROPOSED
12                                             )   ORDER FOR THE AWARD AND
           vs.                                 )   PAYMENT OF ATTORNEY FEES
13                                             )   AND EXPENSES PURSUANT TO
     NANCY A. BERRYHILL, Acting                )   THE EQUAL ACCESS TO JUSTICE
14   Commissioner of Social Security,          )   ACT, 28 U.S.C. § 2412(d) AND
                                               )   COSTS PURSUANT TO 28 U.S.C. §
15                Defendant.                   )   1920
                                               )
16                                             )
17
           TO THE HONORABLE ERICA P. GROSJEAN, MAGISTRATE JUDGE
18
     OF THE DISTRICT COURT:
19
           IT IS HEREBY STIPULATED, by and between the parties through their
20
     undersigned counsel, subject to the approval of the Court, that Alicia Madrigal be
21
     awarded attorney fees in the amount of Four Thousand Five Hundred Twenty Two
22
     and Eighty cents ($4,522.80) under the Equal Access to Justice Act (EAJA), 28
23
     U.S.C. § 2412(d). This amount represents compensation for all legal services
24
     rendered on behalf of Plaintiff by counsel in connection with this civil action, in
25
     accordance with 28 U.S.C. §§ 1920; 2412(d).
26
27
                                              -1-
28
 1            After the Court issues an order for EAJA fees to Alicia Madrigal, the
 2   government will consider the matter of Alicia Madrigal's assignment of EAJA fees
 3   to Laura E. Krank. The retainer agreement containing the assignment is attached
 4   as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010), the ability
 5   to honor the assignment will depend on whether the fees are subject to any offset
 6   allowed under the United States Department of the Treasury's Offset
 7   Program. After the order for EAJA fees is entered, the government will determine
 8   whether they are subject to any offset.
 9            Fees shall be made payable to Alicia Madrigal, but if the Department of the
10   Treasury determines that Alicia Madrigal does not owe a federal debt, then the
11   government shall cause the payment of fees, expenses and costs to be made
12   directly to Law Offices of Rohlfing & Kalagian, LLP, pursuant to the assignment
13   executed by Alicia Madrigal.1 Any payments made shall be delivered to Laura E.
14   Krank.
15            This stipulation constitutes a compromise settlement of Alicia Madrigal's
16   request for EAJA attorney fees, and does not constitute an admission of liability on
17   the part of Defendant under the EAJA or otherwise. Payment of the agreed amount
18   shall constitute a complete release from, and bar to, any and all claims that Alicia
19   Madrigal and/or Laura E. Krank including Law Offices of Rohlfing & Kalagian,
20   LLP may have relating to EAJA attorney fees in connection with this action.
21         This award is without prejudice to the rights of Laura E. Krank and/or the
22   Law Offices of Rohlfing & Kalagian, LLP to seek Social Security Act attorney
23
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
27
                                               -2-
28
 1   fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the
 2   EAJA.
 3   DATE: June 4, 2019              Respectfully submitted,
 4                                   ROHLFING & KALAGIAN, LLP
 5                                        /s/ Laura E. Krank
                                 BY: __________________
 6                                  Laura E. Krank
                                    Attorney for plaintiff Alicia Madrigal
 7
 8   DATED: June 4, 2019             MCGREGOR W. SCOTT
                                     United States Attorney
 9
10
                                            /s/ Daniel P. Talbert
11
                                     DANIEL P. TALBERT
12                                   Special Assistant United States Attorney
                                     Attorneys for Defendant
13                                   NANCY A. BERRYHILL, Acting Commissioner
                                     of Social Security (Per e-mail authorization)
14
15
16
17                                        ORDER
18
     IT IS SO ORDERED.
19
20      Dated:   June 11, 2019                         /s/
                                                UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
                                              -3-
28
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
